Citation Nr: 0731328	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-32 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to July 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claims of 
entitlement to service connection for hearing loss and 
tinnitus.  A videoconference hearing before the undersigned 
Veterans Law Judge was held in August 2007.


FINDINGS OF FACT

1.  Resolving all doubt in the veteran's favor, the veteran's 
hearing loss is related to his in service exposure to 
acoustic trauma.

2.  Resolving all doubt in the veteran's favor, the evidence 
is at least in equipoise as to the question of whether the 
veteran's tinnitus is related to his in service exposure to 
acoustic trauma.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the veteran's favor, his hearing 
loss was incurred in service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  Resolving all doubt in the veteran's favor, his tinnitus 
was incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated August 2004, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claims for service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claim.

The veteran was able to participate effectively in the 
processing of his claim.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service and VA records have been associated with the 
claims file.  All identified and available treatment records 
have been secured.  Further, the Board points out that all 
benefits sought on appeal have now been granted.  Therefore, 
the Board finds that the duties to notify and assist have 
been met.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; see 
also 38 C.F.R. § 3.304(b).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Taking into account all relevant evidence, the Board finds 
that service connection is warranted for hearing loss and 
tinnitus.  In this regard, the Board finds probative the 
report of the veteran's entrance examination, dated July 14, 
1958, which found the veteran to have 15/15 hearing to 
whispered voice in both the right and left ears.  Thus the 
veteran's hearing is presumed sound upon entry into service.

However, nine days later, on July 23, 1958, the veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
35
--
40
LEFT
15
15
25
--
45

(The Board notes that service department audiometric 
examinations prior to November 1, 1967, are assumed to be 
American Standards Association (ASA) units and have been 
converted to International Standards Organization (ISO) units 
for proper comparison.)  This does indicate a level of 
hearing loss in service.  See 38 C.F.R. § 3.385 (2007).  
Although the veteran's hearing on separation examination of 
June 1962 was noted to be 15/15 in both ears to both spoken 
and whispered voice; in light of the veteran's findings in 
service of hearing loss, in light of the veteran's credible 
reports during his hearing testimony of exposure to acoustic 
trauma in service, and in light of statements from the 
veteran's private physician, dated June 2007 and August 2007, 
indicating that the veteran's hearing loss is related to his 
acoustic trauma experienced in active military service, the 
Board finds that the preponderance of the evidence of record 
indicates that the veteran's hearing loss is related to 
service, and service connection is therefore warranted for 
hearing loss.

As to the veteran's claim of entitlement to service 
connection for tinnitus, the Board does note that the 
veteran's medical records do not show complaints of, or 
treatment for, tinnitus, until many years after service.  
However, as the evidence of record indicates that the veteran 
was exposed to acoustic trauma in service, and as a June 2007 
report from the veteran's private physician links the 
veteran's tinnitus to service, the Board finds that the 
evidence is at least in equipoise as to the question of 
whether the veteran's tinnitus is related to service.  As 
such, the benefit-of-the-doubt doctrine applies, and the 
Board finds that service connection for tinnitus is also 
warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for hearing loss is 
granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


